Citation Nr: 1721229	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for major depressive disorder, rated as 10 percent prior to August 10, 2016 and 70 percent thereafter.

2.  Entitlement to a higher initial rating for degenerative disc disease, lumbar spine, rated as 10 percent prior to July 27, 2016 and 20 percent thereafter.

3.  Entitlement to a higher initial rating for degenerative disc disease, cervical spine, rated as noncompensable prior to July 27, 2016, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to December 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is associated with the claims file.

In June 2016, the Board remanded the Veteran's case for additional development.  The case has now been returned to the Board for review.

Following the Board's June 2016 remand, an October 2016 rating decision assigned a higher initial rating of 70 percent for major depressive disorder, effective August 10, 2016, the date of the Veteran's VA psychiatric examination.  Staged ratings have been created and the issue on appeal has been recharacterized.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  In addition, the October 2016 rating decision assigned a higher initial rating of 20 percent for degenerative disc disease, lumbar spine, effective July 27, 2016 and assigned a higher initial rating of 10 percent for degenerative disc disease, cervical spine, effective July 27, 2016.  The issues have been recharacterized to reflect the staged ratings.  See id.  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disabilities, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here, while the record reflects that the Veteran's service-connected disabilities impact the Veteran's employment, neither the record nor the Veteran raises a claim of unemployability due to his service-connected disabilities.  Accordingly, the issue of entitlement to a TDIU is not before the Board at this time.  

The issues of entitlement to a higher initial rating for degenerative disc disease, lumbar spine, rated as 10 percent prior to July 27, 2016 and 20 percent thereafter and entitlement to a higher initial rating for degenerative disc disease, cervical spine, rated as noncompensable prior to July 27, 2016, and 10 percent thereafter, are
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to February 17, 2016, the Veteran's major depressive disorder has been productive of functional impairment more comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  From February 17, 2016, the Veteran's major depressive disorder has been productive of functional impairment more comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.





CONCLUSIONS OF LAW

1.  Prior to February 17, 2016, resolving reasonable doubt in favor of the Veteran, the criteria for a 30 percent initial rating, but no higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

2.  From February 17, 2016, but no earlier, the criteria for a 70 percent initial rating, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is appealing the initial rating assignment for his major depressive disorder.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159 (b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations.  The notice requirements have been met.

The duty to assist the Veteran has been satisfied in this case.  The Veteran testified during his February 2016 hearing that he did not receive any VA medical treatment, but stated that he received private medical treatment during his February 2016 hearing.  In June 2016, the Board requested that the AOJ, after obtaining all required authorizations, obtain the Veteran's private medical treatment records from Dr. J.B., Dr. C.D., and Dr. S.S.  A July 2016 VA letter to the Veteran included the necessary authorization forms concerning private medical treatment records; however, the Veteran did not respond nor did he submit copies of his private medical treatment records.  The Board's June 2016 remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was also provided VA examinations in connection with his claim for a higher initial rating for major depressive disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners reviewed the claims file and/or took a detailed history of the Veteran's disability, performed mental status examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the examinations to be adequate.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected major depressive disorder since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Specific Rating Criteria for rating mental disorders

The Veteran's major depressive disorder is rated under Diagnostic Code 9434 and is evaluated by applying the criteria in 38 C.F.R. § 4.130.  The VA Schedule Rating Formula for Mental Disorders reads in pertinent part as follows:

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's disability that affect the level of occupational and social impairment.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF of 71-80 is defined as, if symptoms are present, the symptoms are transient and expectable reactions to psychosocial stressors.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In pertinent part, the DSM-V eliminated the GAF scores used in the DSM-IV.  It was recommended that the GAF be dropped from DSM-V for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

The RO originally certified the Veteran's appeal prior to the effective date of the final rule and therefore the claim is governed by DSM-IV.  In this respect, the most recent VA examination does not include a GAF score due to the elimination of the use of GAF scores in DSM-V.  However, the Board will discuss the GAF score assigned by the July 2009 VA examination report as the Veteran's claim was certified to the Board prior to August 4, 2014.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran)

The Veteran was provided a VA medical examination in July 2009.  The diagnoses were adjustment disorder and depressed mood.  Concerning history, the Veteran reported that he was not as motivated as he used to be.  He had trouble staying focused.  He noted a more "I don't care" attitude (anhedonia reported) and less interest in things he used to enjoy such as travel and music.  He reported low testosterone; he was being treated with Androderm 10 mg patch but was not getting better levels.  He stated that his mental symptoms began in 2001 when he tore his shoulder.  Current symptoms were depression with lack of motivation and focus, and prominent anhedonia.  The symptoms described occur intermittently, frequency is every other day, each time lasts for a few hours.  The symptoms impacted the way he interacted with his wife and 3 sons.  He would rather stay home or be by himself.  Lack of motivation and procrastination rendered him less effective at
work.  The Veteran had trouble sleeping since 2001.  He awakened frequently during the night.  The treatment for his condition was Zoloft 75 mg for 2 months with poor response and no side effect.  He had no psychotherapy within the past year.  He had no previous psychiatric hospitalization.  He had no previous psychiatric emergency room only visit.  He had 5 siblings and has excellent relationships with all.  He was married and relationship with spouse is good, but he states the way he feels impacts their relationship in a negative way.  He had 3 sons and his relationship with them was good, but he would like to be more proactive with his sons - ages 15, 13, and 10.  There were major changes in the Veteran's daily activities since the mental condition developed.  He was somewhat less focused, more procrastination, and was less "active" within his family.  There were major changes in the claimant's social function since the mental condition developed.  He was currently working as Deputy Director of Defense Supply Center.  He worked there for 5 years.  The relationship with the supervisor was very good.  The relationship with co-workers is very good.  There was no time lost from work.  On mental status examination, the orientation was normal, appropriate appearance and hygiene, behavior was appropriate and the Veteran maintained good eye contact.  He had depressed mood intermittently 2-3 times per week and lasted for a few hours.  He had poor focus and low motivation.  He did not feel as "engaged" in things which used to give pleasure or meaning.  Communication and speech were normal.  He had impaired attention and focus.  He had a difficult time keeping track of real estate paperwork. He felt mentally foggy with a "whatever" attitude.  He did not have panic attacks or suspiciousness.  There was no history of delusions or hallucinations and were not present on examination.  There were no obsessional rituals, impaired judgment, or impaired abstract thinking.  His thought process was normal.  His memory was normal and there was no suicidal ideation.  The diagnosis was major depression, recurrent, moderate.  GAF score was 85.  He had occasional interference in performing activities of daily living.  He was able to establish and maintain effective work and social relationships.  Psychiatric symptoms were mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The claimant had no difficulty understanding simple and complex commands.  Based on the examination, the claimant needed to seek follow up treatment.  It was recommended he seek further outpatient care with a psychiatrist to optimize his treatment for depression.  The need for follow up treatment was conveyed to the claimant during the examination.  The claimant did not appear to pose any threat of persistent danger or injury to self or others.  A GAF score of 85 was assigned.

In a signed VA Form 9 dated in July 2012, the Veteran stated his belief that his depressive disorder warranted a higher rating.  He reported that he had suicidal ideation, sleep impairment, anxiety, suspiciousness, memory loss, forgetfulness, inability to focus, general fogginess, and irritability.  He stated that the symptoms resulted in a continuous decrease in work efficiency and led to financial/debt issues based on inability to plan and maintain household budget, and poorly run rental business.  The Veteran explained that even with treatment (Wellbutrin), the symptoms were continuous and persistent.

A dated February 22, 2016 letter from S. S., M.D. noted the date of February 17, 2016 and stated that the Veteran had suicidal ideation, unprovoked irritability, occupational and social impairment with reduced reliability, flattened affect, impairment of short term memory, forgetting to complete tasks, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Dr. S. S. noted a February 25, 2016 letter from the Veteran and that it accurately addressed the symptoms that he suffered.  Dr. S. S. also stated that he knew the Veteran and his family since 2005 and provided periodic psychological services to the Veteran's family over the years.  He stated that he observed the aforementioned symptoms "over the many years I have worked with his family."  

A February 25, 2016 letter from the Veteran noted that he suffered from severe depression and was depressed all the time.  He stated that it negatively impacted all areas of his life including family, work, and social relationships.  He stated that he wanted to have good relationships, but could not shake a pervasive "I don't care" feeling.  He did not have friends that he socialized with and he was a loner.  He had occasional suicidal thoughts wishing for the pain to be gone.  He stated that he felt dead inside and nothing brought him pleasure.  He can be highly irritable for no apparent reason.  The Veteran reported that he was always in a fog, had trouble concentrating, and could not maintain focus long enough to get tasks done.  He reported that this was problematic at work and in his real estate business.  He stated that he had trouble keeping track of real estate paperwork and was not doing a good job managing tenant issues.  It has resulted in loss of revenue, increased vacancy, and increased expenses.  He stated that his work performance had declined and he had a hard time caring about it.  He stated that he did not trust his supervisor and did not have a good working relationship with him.  He sometimes forgot about tasks assigned by his supervisor and has to make sure it is written down with specifically what he wants. He had difficulty remembering what he was supposed to be doing and can walk from one room to the next or switch between tasks and completely forget what he was trying to accomplish.  The Veteran stated that he had great difficulty remembering names and details, especially when someone gave him an unwritten to do list.  He did not have any hobbies and lost interest in the things that used to bring him pleasure such as skiing and music.  He reported that he had difficulty falling and staying asleep.  As a result, he felt foggy and fatigued.  He stated that sometimes feelings of hopelessness keep him awake.

The Veteran testified before the undersigned Veterans Law Judge in February 2016.  The Veteran reported that he suffered from debilitating depression.  He stated that he did not report certain symptoms at his last examination including suicidal thoughts.  He stated that his condition interfered with his job to the extent that he was always in a fog.  He reported that there were days when he did not care and could not get much accomplished.  He reported that his supervisor counseled him about missing deadlines and completing projects and had to ask him to explain tasks because he forgets them.  He testified that he interacted with very few coworkers, tended to isolate, and did not have many friends inside or outside work.  He stated that he avoided contact with co-workers to the extent that he could.  The Veteran stated that he was highly irritable and felt dead inside.  He reported intermittent suicidal ideation.  He stated that he had a hard time communicating with his wife and that he withdraws.  He stated that his family said he was no fun.

The Veteran was also provided a VA medical examination in August 2016.  The diagnosis was listed as major depressive disorder, single episode, moderate.  The Veteran reported experiencing moderately severe depressive symptoms.  He did not indicate any intervals of at least 2 consecutive months between separate episodes.  As such, the Veteran was diagnosed with a single episode rather than recurrent episodes of this condition.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was married and had three children.  He stated that he and his wife get along but that his kids and his wife said he was grumpy, irritable, and noncommunicative.  He stated that he had a hard time getting engaged.  He reported that he was a loner by choice and had a hard time making friends.  The Veteran was closer to his high school friends and did not really want to make friends.  Since his initial VA examination in July 2009, the Veteran stated that he worked as a program manager for the federal government.  He stated that he had the job for six years.  He reported that his performance was okay, but his productivity was "horrific."  He stated that he comes in and does not want to do anything.  The Veteran reported that he had some rental properties and worked on those at night.  He said at this job, he had a hard time maintaining focus and he procrastinated.  The Veteran stated that this affected the bottom line of the business.  He stated that his supervisor verbally counseled him about missing deadlines.  He reported that he took Zoloft and now took Wellbutrin.  Symptoms included depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  On examination, the Veteran was alert and oriented to person, place, and time, date, and situation.  His clothing was appropriate and speech was within normal limits.  His affect was appropriate, but somewhat constricted.  He reported symptoms of depression including sleep deficits, irritability, poor concentration, loss of pleasure, low energy, and loss of interest.  The Veteran stated that he had thoughts of suicide.  He denied any current plan or intent to harm himself.  He did not report nor were there clear indications of obsessions, compulsions, panic attacks or manic attacks.  Regarding his mental content, the Veteran's thought processes were linear, associations were goal directed, and there were no indications of delusions or hallucinations.  Regarding activities of daily living, the Veteran reported that he keeps up with his personal hygiene.  He stated that he was able to cook, clean, and complete other basic household chores.  His judgment in hypothetical situations was intact and exhibited adequate abstract reasoning and comprehension.  He was able to remember events from the past indicating no significant long term memory issues.  The Veteran reported concentration deficits that were not severe enough to significantly impact his functioning.  On forward digit span task, he correctly repeated back 7 digits.  He accurately recalled three of three words after five minutes on a brief word learning task.  Overall, there was no obvious evidence of possible short-term memory and/or concentration deficits.  His intellectual functioning appeared to be in the high average range based upon educational impairment and vocabulary.  The examiner concluded that the Veteran continued to experience moderately severe symptoms of major depressive disorders.  Regarding social functioning, he stated that he primarily stayed to himself and his test results confirmed that he was experiencing a sense of social alienation.  He noted that he had been able to hold a job successfully for the past six years and had good performance reviews.  However, he indicated that had noticed that his productivity was decreased, which he attributed to low motivation.  The Veteran stated that he had been taking psychiatric medications, which had been partially effective in alleviating depressive symptoms.  No GAF score was provided as this was no longer included in DSM V.  

Prior to February 17, 2016, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for an initial 30 percent rating for major depressive disorder are met.  38 U.S.C.A. § 5107(b).  The July 2009 VA examination report indicated that the Veteran's symptoms were mild or transient, but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress, consistent with the criteria for a 10 percent rating.  However, given the Veteran's symptoms of chronic sleep impairment, depressed mood, reduced pleasure in activities he used to enjoy, lack of motivation, and increased social isolation, the Board finds that the Veteran's major depressive disorder is more comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Accordingly, an initial rating of 30 percent is warranted prior to February 17, 2016.  

However, prior to February 17, 2016, an initial rating in excess of 30 percent is not warranted.  Specifically, the criteria for an initial 50 percent rating are not met.  The clinical evidence prior to that date does not reflect functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  In this respect, the July 2009 VA examination report does not show flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  The Board notes the Veteran's poor focus and low motivation, indicating disturbances of motivation and mood.  However, the Veteran only reported intermittent depression and he did not have impaired thinking or judgment on examination.  There was no indication of memory loss at that time.  In addition, while the Veteran reported social isolation, he also stated that he was still married.  While he indicated that the way he felt impacted their relationship in a negative way, he described his relationship with his spouse as good and his relationship with his sons as good.  He also stated that he had a good relationship with his supervisor and co-workers at work.  The Veteran noted that he did not lose any time at work due to his symptoms.  Thus, the Board finds that the functional impairment associated with his major depressive disorder is not more comparable to occupational and social impairment with reduced reliability and productivity.

Further, the clinical evidence prior to February 17, 2016 does not reflect occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The July 2009 VA examination report did not show any suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Again, the Board notes that the Veteran reported depression, but the evidence does not show that the depression affected his ability to function independently, appropriate, and effectively.  Indeed, the July 2009 VA examination report noted that the Veteran had occasional interference in performing activities of daily living, but was employed, had a good relationship with supervisor and co-workers, and was married.  Further, at the time of the examination, the Veteran reported his depression as intermittent, not near continuous.  The July 2009 VA examiner also stated that he was able to establish and maintain effective work and social relationships.  

Finally, the clinical evidence does not show that the Veteran experienced total occupational and social impairment prior to February 17, 2016.  The evidence does not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  The Veteran was married, reported to the July 2009 VA examiner that he was employed, had a good relationship with co-workers, responded appropriately at the July 2009 VA examination, and was oriented to person, place, and time.  There was no indication of any hallucinations or delusions or memory loss.  

The Board considered the assigned GAF score of 85 in the July 2009 VA examination report.  However, GAF scores must be considered with the other evidence of record and are not determinative when rating psychiatric disabilities.  The assigned GAF scores are only one component of the Veteran's overall disability picture.  As described in detail above, the symptomatology associated with the Veteran's major depressive disorder does not warrant an initial rating in excess of 30 percent prior to February 17, 2016 and the Board also finds that the assigned GAF score is consistent with the currently assigned initial rating of 30 percent.  

In addition, the Board recognizes the Veteran's statements, including at the February 2016 hearing and the statements dated in July 2012 and February 2016 regarding his assertions that he did not report all of his symptoms at his initial VA medical examination in July 2009.  In addition, in July 2012, the Veteran stated that he had suicidal ideation, memory loss, and irritability.  Further, the Veteran's private physician indicated that he treated the Veteran for years and observed symptoms of suicidal ideation, unprovoked irritability, occupational and social impairment with reduced reliability, flattened affect, impairment of short term memory, forgetting to complete tasks, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  However, concerning the period on appeal prior to February 17, 2016, the Board assigns the most probative value to the July 2009 VA examination report as the report contains clinical findings based on examination and the Veteran's self-reported symptoms.  While the Board acknowledges the February 2016 letter from the Veteran's private physician, indicating treatment for years, the Veteran did not identify or submit private medical treatment records from Dr. S. S. nor did Dr. S. S. include any treatment reports or records documenting such symptoms prior to the referred date of February 17, 2016.  As a result, the Board cannot assign a higher initial rating.  Accordingly, the Board finds that an initial rating in excess of 30 percent is not warranted prior to February 17, 2016, the date referred to by the Veteran's private physician in the February 2016 letter.    

Thus, prior to February 17, 2016, an initial rating of 30 percent, but no higher, is warranted for major depressive disorder.  Staged ratings are not appropriate, other than that assigned herein, i.e. the initial 70 percent rating effective February 17, 2016.  An initial rating in excess of 30 percent is not warranted prior to February 17, 2016.  A preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

From February 17, 2016, an initial rating of 70 percent, but no higher is warranted.  In this respect, the Board assigned the initial staged rating of 70 percent effective February 17, 2016 as the Veteran's private physician, Dr. S. S. referred to the date of February 17, 2016 in the February 2016 letter, when noting symptoms of suicidal ideation, irritability, and depression.  However, from February 17, 2016, the evidence does not show functional impairment comparable to total occupational and social impairment.  The evidence does not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  While the Veteran indicated that he had suicidal ideation, there is no evidence that he is in persistent danger or hurting himself or others.  The Veteran reported that he experiences memory loss; however, his currently assigned initial rating of 70 percent considers symptoms such as memory loss and there is no indication that it is to the severity of loss for names of close relatives, own occupation or name.  Further, while the Veteran reported negative effects on his occupation, he remains employed.  

The Board finds that a higher initial rating of 70 percent, but no higher, is warranted from February 17, 2016.  Staged ratings, other than the initial 70 percent staged rating effective February 17, 2016, is not appropriate.  An initial rating in excess of 70 percent is not warranted from February 17, 2016.  A preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected major depressive disorder is inadequate.  The Veteran did not claim that his disability is exceptional or unusual, but simply requested a higher rating.  The rating criteria allow for higher disability ratings, but, as detailed above, the Veteran's disability does not meet the criteria for higher initial ratings.  38 C.F.R. § 4.130.  Further, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed and the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria specifically allows for consideration of symptoms other than those specifically listed.  The rating criteria are adequate and contemplate the Veteran's major depressive disorder referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  See Thun, supra.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a higher initial rating of 30 percent prior to February 17, 2016, and 70 percent thereafter, but no higher, for major depressive disorder is granted.  


REMAND

Concerning the claims for entitlement to higher initial ratings for degenerative disc disease, lumbar spine and degenerative disc disease, cervical spine, the Board finds that new VA examinations are required.  A new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Here, the Veteran was provided a VA medical examinations for his lumbar spine and cervical spine in July 2016.  The VA examinations do not comply with Correia because they do not indicate range-of-motion findings on active motion, passive motion, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be provided new VA examinations that comply with Correia which include all necessary information in view of 38 C.F.R. § 4.59.


Accordingly, the issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and severity of his service-connected degenerative disc disease, lumbar spine and degenerative disc disease, cervical spine.  The claims file must be made available for review and the examiner must note that the review was completed.  Any medically indicated tests and studies must be completed.  All symptoms and manifestations must be recorded in the examination report.  

* Record the results of range-of-motion testing in degrees of the cervical spine and lumbar spine, for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any requested testing cannot be performed, then the examiner must specifically indicate that such testing cannot be done. 

*The examiner must also address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

*Address any neurological manifestations of the Veteran's degenerative disc disease, lumbar spine and degenerative disc disease, cervical spine.

Rationale must be provided for any opinion reached.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


